UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 UnderstandingYour Fund’s Expenses 7 ComparingYour Fund’s Expenses With Those of Other Funds 8 Statement of Investments 22 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Proxy Results 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Midcap Index Fund produced a total return of 11.51%. 1 The Standard & Poor’s MidCap 400 Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 12.11% for the same period. Despite bouts of heightened volatility, U.S. midcap stocks generally advanced over the reporting period as domestic and global macroeconomic conditions gradually improved.The difference in return between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings. The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the wake of major stock market declines, resulting in attractive valuations across a number of market sectors and capitalization ranges in November 2011. By the beginning of 2012, U.S. stocks were rallying strongly amid encouraging macroeconomic developments, including domestic employment gains, a quantitative easing program in Europe that forestalled a more severe regional banking crisis, and less restrictive monetary and fiscal policies in China as local inflationary pressures waned. Meanwhile, corporate earnings generally remained strong for midsize corporations, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, and were able to focus more on company fundamentals and less on the latest news headlines. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, uncertainty intensified regarding the future of U.S. fiscal policy, and measures designed to relieve fiscal pressures in Europe encountered political resistance in some countries.The summer saw the market rally resume amid more encouraging economic news, including a falling U.S. unemployment rate and the apparent start of a recovery in domestic housing markets.As a result, the S&P 400 Index ended the reporting period with solid gains. However, midcap stocks generally produced modestly lower returns than their large- and small-cap counterparts. Financial, Industrial and Consumer Discretionary Stocks Led the Midcap Market Higher The midcap stock market’s advance was supported by robust returns from the financials sector, which rebounded from relatively depressed levels during the reporting period. Real estate investment trusts (REITs) fared especially well as income-oriented investors turned to their high dividend yields in a low interest rate environment. REITs focusing on retail properties and apartment rentals also benefited from greater consumer spending and downsizing by an aging U.S. population, respectively. Finally, insurance companies gained value due to the industry’s ability to bolster revenues through price increases greater than the rate of inflation. In the industrials sector, machinery producers advanced when orders increased from recovering automotive and general manufacturing industries.The consumer discretionary sector rose on the strength of improved consumer spending and confidence, which proved especially beneficial to certain retailers, including those in the pet care and farm supply categories. The energy sector produced less robust results during the reporting period, as coal companies were hurt by competition from an increasing supply of low-cost natural gas. Likewise, energy equipment manufacturers suffered when historically low natural gas prices led to a slowdown in drilling activity. In the information technology sector, some midsize makers of semiconductors were hurt by the commoditization of their products, driving business to lower-cost producers overseas. The consumer staples 4 sector was undermined to a degree by weakness at Green Mountain Coffee Roasters, which encountered stiffer competition in the sale of K-Cup portion packs. Finally, the for-profit education industry suffered amid greater regulatory scrutiny into their admission practices and graduation rates. The fund successfully employed stock index futures over the reporting period to increase exposure to midcap stocks during periods of cash inflows. Macroeconomic Headwinds Remain Although we have been encouraged recently by positive U.S. economic developments, we believe that heightened market volatility is likely to persist in the face of ongoing global challenges.We have continued to monitor the fund’s investments in light of current market conditions. In our experience, the fund’s broadly diversified portfolio may help limit the impact on the overall portfolio of unexpected losses in individual sectors or holdings. November 15, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s®,” “S&P®” and “S&P MidCap 400®” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/12 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s MidCap 400 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/02 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 993.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 2.54 Ending value (after expenses) $ 1,022.62 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—97.2% Shares Value ($) Automobiles & Components—.4% Gentex 301,811 5,197,185 Thor Industries 91,448 3,477,767 Banks—4.6% Associated Banc-Corp 366,348 4,722,226 Astoria Financial 179,030 1,795,671 BancorpSouth 177,893 2,517,186 Bank of Hawaii 95,425 4,213,968 Cathay General Bancorp 153,085 2,708,074 City National 98,823 5,049,855 Commerce Bancshares 155,743 5,930,693 Cullen/Frost Bankers 128,963 7,131,654 East West Bancorp 296,779 6,318,425 First Niagara Financial Group 749,154 6,202,995 FirstMerit 229,283 3,177,862 Fulton Financial 416,623 4,049,576 Hancock Holding 180,204 5,692,644 International Bancshares 112,214 2,036,684 New York Community Bancorp 930,110 12,891,325 Prosperity Bancshares 91,229 3,818,846 Signature Bank 99,504 a 7,088,665 SVB Financial Group 94,396 a 5,341,870 Synovus Financial 1,635,583 4,007,178 TCF Financial 337,708 3,863,379 Trustmark 135,691 3,184,668 Valley National Bancorp 420,477 b 4,095,446 Washington Federal 228,249 3,830,018 Webster Financial 153,243 3,371,346 Westamerica Bancorporation 58,498 b 2,580,932 Capital Goods—11.0% Acuity Brands 89,998 5,822,871 Aecom Technology 236,831 a 5,084,762 AGCO 204,419 a 9,303,109 Alliant Techsystems 68,205 3,907,464 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) AMETEK 513,387 18,250,908 B/E Aerospace 220,413 a 9,938,422 Carlisle 132,850 7,379,817 CLARCOR 105,908 4,791,278 Crane 103,056 4,326,291 Donaldson 290,434 9,372,305 Esterline Technologies 64,720 a 3,740,169 Exelis 397,661 4,398,131 Fortune Brands Home & Security 340,707 a 9,689,707 Gardner Denver 102,397 7,099,184 GATX 99,827 4,138,827 General Cable 104,943 a 2,994,024 Graco 128,532 6,177,248 Granite Construction 72,708 2,196,509 Harsco 170,708 3,412,453 Hubbell, Cl. B 113,243 9,480,704 Huntington Ingalls Industries 105,397 a 4,466,725 IDEX 176,971 7,526,577 ITT 198,057 4,119,586 KBR 310,582 8,652,815 Kennametal 167,307 5,926,014 Lennox International 97,076 4,858,654 Lincoln Electric Holdings 177,287 7,688,937 MSC Industrial Direct, Cl. A 98,539 7,351,009 Nordson 119,904 7,077,933 Oshkosh 194,716 a 5,837,586 Regal-Beloit 88,534 5,770,646 Shaw Group 140,175 a 6,138,263 SPX 107,423 7,368,144 Terex 232,081 a 5,233,427 Timken 168,910 6,670,256 Trinity Industries 168,991 5,286,038 Triumph Group 105,996 6,934,258 United Rentals 193,828 a 7,881,046 URS 163,305 5,467,451 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Valmont Industries 48,942 6,612,064 Wabtec 101,009 8,272,637 Watsco 61,620 b 4,211,727 Woodward 126,408 4,234,668 Commercial & Professional Services—2.5% Brink’s 102,029 2,684,383 Clean Harbors 101,009 a 5,893,875 Copart 226,009 a 6,506,799 Corporate Executive Board 71,177 3,200,118 Corrections Corp. of America 212,361 7,145,948 Deluxe 108,059 3,404,939 FTI Consulting 86,902 a 2,255,976 Herman Miller 120,748 2,341,304 HNI 96,963 2,668,422 Manpower 168,213 6,382,001 Mine Safety Appliances 66,473 2,565,858 Rollins 140,286 3,180,284 Towers Watson & Co., Cl. A 119,620 6,424,790 Waste Connections 259,585 8,522,176 Consumer Durables & Apparel—4.5% Carter’s 106,962 a 5,782,366 Deckers Outdoor 80,154 a,b 2,294,809 Hanesbrands 207,193 a 6,934,750 Jarden 159,197 a 7,928,011 KB Home 160,001 b 2,556,816 MDC Holdings 81,503 3,116,675 Mohawk Industries 122,861 a 10,255,208 NVR 10,259 a 9,271,469 Polaris Industries 134,966 11,404,627 PVH 149,399 16,432,396 Tempur-Pedic International 124,404 a,b 3,289,242 Toll Brothers 317,264 a 10,472,885 Tupperware Brands 117,968 6,971,909 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Under Armour, Cl. A 163,893 a,b 8,565,048 Warnaco Group 85,453 a 6,031,273 Consumer Services—2.2% Bally Technologies 86,643 a 4,325,219 Bob Evans Farms 61,328 2,334,757 Brinker International 154,570 4,760,756 Cheesecake Factory 104,396 3,451,332 DeVry 120,361 b 3,160,680 International Speedway, Cl. A 53,378 1,361,139 ITT Educational Services 32,668 a,b 702,035 Life Time Fitness 83,682 a 3,756,485 Matthews International, Cl. A 62,335 1,793,378 Panera Bread, Cl. A 59,690 a 10,066,122 Regis 123,594 b 2,059,076 Scientific Games, Cl. A 125,853 a 1,035,770 Service Corporation International 454,733 6,384,451 Sotheby’s 142,700 4,442,251 Strayer Education 25,020 b 1,437,649 Wendy’s 616,832 2,633,873 WMS Industries 118,640 a 1,949,255 Diversified Financials—2.7% Affiliated Managers Group 108,756 a 13,757,634 Apollo Investment 432,731 3,440,211 CBOE Holdings 183,245 5,403,895 Eaton Vance 242,410 b 6,821,417 Greenhill & Co. 55,944 b 2,669,648 Janus Capital Group 399,385 3,394,772 Jefferies Group 267,850 3,814,184 MSCI 258,532 a 6,964,852 Raymond James Financial 237,076 9,042,079 SEI Investments 283,053 6,193,200 Waddell & Reed Financial, Cl. A 182,322 6,076,792 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy—5.7% Alpha Natural Resources 460,107 a,b 3,943,117 Arch Coal 452,632 b 3,602,951 Atwood Oceanics 119,234 a 5,699,385 Bill Barrett 103,071 a 2,361,357 CARBO Ceramics 41,901 b 3,098,579 Cimarex Energy 182,210 10,418,768 Dresser-Rand Group 160,478 a 8,269,431 Dril-Quip 76,067 a 5,268,400 Energen 153,015 7,138,150 Forest Oil 253,579 a 1,922,129 Helix Energy Solutions Group 204,627 a 3,538,001 HollyFrontier 430,957 16,647,869 Northern Oil and Gas 123,707 a,b 1,875,398 Oceaneering International 227,131 11,885,765 Oil States International 116,087 a 8,485,960 Patterson-UTI Energy 322,157 b 5,212,500 Plains Exploration & Production 273,434 a 9,750,656 Quicksilver Resources 248,605 a,b 962,101 Rosetta Resources 110,777 a 5,100,173 SM Energy 138,236 7,453,685 Superior Energy Services 329,673 a 6,702,252 Tidewater 104,181 4,949,639 Unit 90,418 a 3,648,366 World Fuel Services 153,196 5,315,901 Food & Staples Retailing—.2% Harris Teeter Supermarkets 102,259 3,829,600 SUPERVALU 444,211 b 1,381,496 Food, Beverage & Tobacco—2.0% Flowers Foods 244,938 4,822,829 Green Mountain Coffee Roasters 272,931 a,b 6,594,013 Hillshire Brands 252,204 6,559,826 Ingredion 161,546 9,928,617 Lancaster Colony 40,923 2,978,376 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Post Holdings 68,254 a 2,153,414 Ralcorp Holdings 115,935 a 8,369,348 Smithfield Foods 281,290 a 5,758,006 Tootsie Roll Industries 43,060 b 1,147,549 Universal 49,062 b 2,431,513 Health Care Equipment & Services—6.0% Allscripts Healthcare Solutions 358,134 a 4,627,091 AMERIGROUP 103,432 a 9,447,479 Community Health Systems 193,332 a 5,301,163 Cooper 100,512 9,647,142 Health Management Associates, Cl. A 545,856 a 3,984,749 Health Net 174,902 a 3,763,891 Henry Schein 187,478 a 13,832,127 Hill-Rom Holdings 129,663 3,642,234 HMS Holdings 183,589 a 4,239,070 Hologic 560,778 a 11,563,242 IDEXX Laboratories 115,556 a 11,116,487 LifePoint Hospitals 104,057 a 3,677,374 Masimo 108,762 a 2,389,501 MEDNAX 105,507 a 7,277,873 Omnicare 236,467 8,165,206 Owens & Minor 133,243 3,793,428 ResMed 298,692 b 11,929,758 STERIS 123,164 4,385,870 Teleflex 85,871 5,834,934 Thoratec 122,908 a 4,387,816 Universal Health Services, Cl. B 187,029 7,741,130 VCA Antech 186,980 a 3,661,068 WellCare Health Plans 91,658 a 4,362,921 Household & Personal Products—1.0% Church & Dwight 294,767 14,962,373 Energizer Holdings 136,535 9,962,959 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Insurance—4.6% Alleghany 35,866 a 12,467,022 American Financial Group 164,863 6,396,684 Arthur J. Gallagher & Co. 256,506 9,090,573 Aspen Insurance Holdings 149,204 4,826,749 Brown & Brown 249,502 6,374,776 Everest Re Group 109,754 12,188,182 Fidelity National Financial, Cl. A 446,784 9,565,645 First American Financial 226,066 5,143,001 Hanover Insurance Group 94,819 3,423,914 HCC Insurance Holdings 212,279 7,565,624 Kemper 114,075 3,536,325 Mercury General 76,568 3,103,301 Old Republic International 504,491 4,984,371 Protective Life 167,374 4,569,310 Reinsurance Group of America 156,301 8,271,449 StanCorp Financial Group 92,798 3,187,611 W.R. Berkley 235,552 9,160,617 Materials—6.9% Albemarle 189,701 10,454,422 AptarGroup 141,328 7,247,300 Ashland 154,801 11,014,091 Cabot 124,402 4,448,616 Carpenter Technology 93,954 4,567,104 Commercial Metals 240,935 3,315,266 Compass Minerals International 70,371 5,548,753 Cytec Industries 97,806 6,731,009 Domtar 75,082 5,987,789 Greif, Cl. A 63,711 2,673,314 Intrepid Potash 111,738 a 2,428,067 Louisiana-Pacific 289,436 a 4,570,194 Martin Marietta Materials 96,212 b 7,919,210 Minerals Technologies 38,338 2,747,301 NewMarket 22,792 6,183,698 Olin 169,592 3,517,338 Packaging Corp. of America 208,263 7,345,436 14 Common Stocks (continued) Shares Value ($) Materials (continued) Reliance Steel & Aluminum 157,775 8,573,493 Rock-Tenn, Cl. A 149,962 10,975,719 Royal Gold 135,462 11,931,493 RPM International 279,869 7,461,308 Scotts Miracle-Gro, Cl. A 80,560 b 3,448,774 Sensient Technologies 104,579 3,804,584 Silgan Holdings 104,918 4,543,999 Sonoco Products 213,672 6,651,609 Steel Dynamics 460,584 5,826,388 Valspar 178,939 10,025,952 Worthington Industries 110,474 2,388,448 Media—1.3% AMC Networks, Cl. A 121,336 a 5,668,818 Cinemark Holdings 217,374 5,366,964 DreamWorks Animation SKG, Cl. A 152,995 a,b 3,116,508 John Wiley & Sons, Cl. A 97,979 4,250,329 Lamar Advertising, Cl. A 115,169 a,b 4,520,383 Meredith 75,343 b 2,521,730 New York Times, Cl. A 257,512 a 2,106,448 Scholastic 56,256 1,855,885 Valassis Communications 83,163 a,b 2,163,901 Pharmaceuticals, Biotech & Life Sciences—3.7% Bio-Rad Laboratories, Cl. A 42,758 a 4,333,523 Charles River Laboratories International 103,422 a 3,859,709 Covance 116,203 a 5,660,248 Endo Health Solutions 245,831 a 7,045,516 Medicis Pharmaceutical, Cl. A 127,001 b 5,513,113 Mettler-Toledo International 65,746 a 11,135,400 Regeneron Pharmaceuticals 158,499 a 22,554,408 Techne 72,384 4,875,786 United Therapeutics 100,570 a 4,593,032 Vertex Pharmaceuticals 456,605 a 22,026,625 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate—9.8% Alexander & Baldwin 88,163 a 2,550,556 Alexandria Real Estate Equities 133,077 c 9,372,613 American Campus Communities 217,503 c 9,855,061 BioMed Realty Trust 324,224 c 6,199,163 BRE Properties 162,959 c 7,879,068 Camden Property Trust 177,119 c 11,624,320 Corporate Office Properties Trust 166,370 c 4,150,931 Duke Realty 572,013 c 8,282,748 Equity One 131,529 c 2,748,956 Essex Property Trust 77,162 c 11,574,300 Federal Realty Investment Trust 135,763 c 14,639,324 Highwoods Properties 159,057 c 5,129,588 Home Properties 104,327 c 6,342,038 Hospitality Properties Trust 260,276 c 6,017,581 Jones Lang LaSalle 93,481 7,267,213 Liberty Property Trust 249,231 c 8,752,993 Macerich 281,825 c 16,064,025 Mack-Cali Realty 174,443 c 4,533,774 National Retail Properties 229,612 b,c 7,274,108 Omega Healthcare Investors 227,228 b,c 5,212,610 Potlatch 86,069 c 3,311,935 Rayonier 260,067 c 12,745,884 Realty Income 282,743 b,c 11,103,318 Regency Centers 190,692 c 9,157,030 Senior Housing Properties Trust 374,324 c 8,227,641 SL Green Realty 190,902 c 14,374,921 Taubman Centers 130,769 c 10,271,905 UDR 529,997 c 12,863,027 Weingarten Realty Investors 233,257 c 6,297,939 Retailing—5.1% Aaron’s 147,402 4,544,404 Advance Auto Parts 155,412 11,024,927 Aeropostale 166,225 a 1,986,389 American Eagle Outfitters 379,460 7,919,330 ANN 102,422 a 3,601,158 16 Common Stocks (continued) Shares Value ($) Retailing (continued) Ascena Retail Group 257,544 a 5,099,371 Barnes & Noble 88,010 a 1,482,088 Cabela’s 96,802 a 4,337,698 Chico’s FAS 347,090 6,455,874 Dick’s Sporting Goods 205,854 10,292,700 Foot Locker 317,497 10,636,149 Guess? 128,190 3,176,548 HSN 77,965 4,055,739 LKQ 627,606 a 13,110,689 Office Depot 605,206 a 1,500,911 Rent-A-Center 123,121 4,103,623 Saks 213,925 a,b 2,199,149 Signet Jewelers 171,562 8,880,049 Tractor Supply 149,322 14,370,749 Williams-Sonoma 183,698 8,492,359 Semiconductors & Semiconductor Equipment—1.7% Atmel 929,189 a 4,334,667 Cree 246,232 a,b 7,468,217 Cypress Semiconductor 285,767 a 2,831,951 Fairchild Semiconductor International 266,716 a 3,136,580 Integrated Device Technology 298,434 a 1,623,481 International Rectifier 148,486 a 2,300,048 Intersil, Cl. A 268,147 1,890,436 MEMC Electronic Materials 467,585 a 1,178,314 RF Micro Devices 578,517 a 2,551,260 Semtech 140,238 a 3,501,743 Silicon Laboratories 80,347 a 3,247,626 Skyworks Solutions 404,609 a 9,467,851 Software & Services—9.3% ACI Worldwide 82,267 a 3,216,640 Acxiom 161,756 a 2,952,047 Advent Software 69,784 a 1,514,313 Alliance Data Systems 105,085 a,b 15,032,409 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) ANSYS 194,188 a 13,764,045 AOL 190,354 6,534,853 Broadridge Financial Solutions 265,300 6,088,635 Cadence Design Systems 583,320 a 7,384,831 Compuware 452,801 a 3,921,257 Concur Technologies 94,274 a 6,243,767 Convergys 235,093 3,951,913 CoreLogic 219,974 a 5,235,381 DST Systems 64,117 3,657,234 Equinix 101,982 a 18,398,573 FactSet Research Systems 86,794 b 7,859,197 Fair Isaac 73,666 3,432,836 Gartner 197,270 a 9,155,301 Global Payments 167,452 7,158,573 Informatica 230,476 a 6,255,119 Jack Henry & Associates 180,225 6,848,550 Lender Processing Services 179,043 4,316,727 ManTech International, Cl. A 49,579 b 1,138,830 Mentor Graphics 195,779 a 3,038,490 MICROS Systems 168,204 a 7,634,780 Monster Worldwide 262,138 a,b 1,630,498 NeuStar, Cl. A 140,777 a 5,151,030 Parametric Technology 247,803 a 5,000,665 Rackspace Hosting 229,682 a 14,628,447 Rovi 231,180 a 3,127,865 SolarWinds 127,223 a 6,436,212 Solera Holdings 147,093 6,885,423 Synopsys 316,081 a 10,177,808 TIBCO Software 326,501 a 8,231,090 ValueClick 147,588 a 2,460,292 VeriFone Systems 228,797 a 6,781,543 WEX 81,271 a 5,996,174 Technology Hardware & Equipment—3.7% ADTRAN 132,742 b 2,242,012 Arrow Electronics 230,837 a 8,132,388 18 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Avnet 299,795 a 8,589,127 Ciena 214,126 a,b 2,657,304 Diebold 131,373 3,908,347 Ingram Micro, Cl. A 320,302 a 4,868,590 InterDigital 88,923 b 3,387,077 Itron 84,770 a 3,480,656 Lexmark International, Cl. A 146,665 b 3,118,098 National Instruments 200,104 4,714,450 NCR 337,620 a 7,184,554 Plantronics 90,308 2,929,591 Polycom 373,288 a 3,740,346 QLogic 197,105 a 1,848,845 Riverbed Technology 326,061 a 6,022,347 Tech Data 78,942 a 3,497,920 Tellabs 756,568 2,209,179 Trimble Navigation 266,258 a 12,562,052 Vishay Intertechnology 275,601 a 2,281,976 Zebra Technologies, Cl. A 108,822 a 3,909,974 Telecommunication Services—.5% Telephone & Data Systems 211,237 5,253,464 TW Telecom 320,357 a 8,159,493 Transportation—2.7% Alaska Air Group 147,132 a 5,626,328 Con-way 115,880 3,373,267 Genesee & Wyoming, Cl. A 90,644 a 6,568,971 JB Hunt Transport Services 191,804 11,258,895 JetBlue Airways 471,689 a 2,495,235 Kansas City Southern 232,869 18,736,640 Kirby 117,161 a 6,734,414 Landstar System 98,345 4,981,174 Matson 88,163 1,873,464 UTi Worldwide 217,800 3,025,242 Werner Enterprises 95,029 2,200,872 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities—5.1% Alliant Energy 233,369 10,431,594 Aqua America 296,524 7,528,744 Atmos Energy 191,417 6,885,269 Black Hills 94,264 3,371,823 Cleco 126,854 5,473,750 Great Plains Energy 324,963 7,292,170 Hawaiian Electric Industries 206,350 5,340,338 IDACORP 106,699 4,771,579 MDU Resources Group 400,463 8,702,061 National Fuel Gas 176,640 9,308,928 NV Energy 496,680 9,441,887 OGE Energy 209,021 12,035,429 PNM Resources 169,783 3,762,391 Questar 369,977 7,488,334 UGI 235,858 7,615,855 Vectren 174,486 5,159,551 Westar Energy 267,980 7,959,006 WGL Holdings 108,515 4,315,642 Total Common Stocks (cost $1,951,766,025) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/20/12 (cost $3,064,582) 3,065,000 d Other Investment—2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $67,011,162) 67,011,162 e 20 Investment of Cash Collateral for Securities Loaned—5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $140,018,864) 140,018,864 e Total Investments (cost $2,161,860,633) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $136,832,736 and the value of the collateral held by the fund was $140,159,078, consisting of cash collateral of $140,018,864 and U.S. Government & Agency securities valued at $140,214. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 11.0 Technology Hardware & Equipment 3.7 Real Estate 9.8 Diversified Financials 2.7 Software & Services 9.3 Transportation 2.7 Short-Term/Money Market Investments 8.4 Commercial & Professional Services 2.5 Materials 6.9 Consumer Services 2.2 Health Care Equipment & Services 6.0 Food, Beverage & Tobacco 2.0 Energy 5.7 Semiconductors & Semiconductor Retailing 5.1 Equipment 1.7 Utilities 5.1 Media 1.3 Banks 4.6 Household & Personal Products 1.0 Insurance 4.6 Telecommunication Services .5 Consumer Durables & Apparel 4.5 Automobiles & Components .4 Pharmaceuticals, Biotech & Food & Staples Retailing .2 Life Sciences 3.7 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 722 70,618,820 December 2012 ) See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $136,832,736)—Note 1(b): Unaffiliated issuers 1,954,830,607 2,426,749,443 Affiliated issuers 207,030,026 207,030,026 Cash 1,482,251 Receivable for shares of Common Stock subscribed 4,589,785 Dividends and securities lending income receivable 1,212,126 Receivable for futures variation margin—Note 4 368,220 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,045,360 Liability for securities on loan—Note 1(b) 140,018,864 Payable for shares of Common Stock redeemed 5,387,262 Accrued expenses 623 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,941,937,752 Accumulated undistributed investment income—net 16,870,804 Accumulated net realized gain (loss) on investments 65,764,958 Accumulated net unrealized appreciation (depreciation) on investments [including ($1,512,608) net unrealized (depreciation) on financial futures] 470,406,228 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 85,752,733 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 33,361,121 Affiliated issuers 62,848 Income from securities lending—Note 1(b) 1,077,398 Interest 591 Total Income Expenses: Management fee—Note 3(a,c) 6,060,549 Shareholder servicing costs—Note 3(b) 6,060,549 Directors’ fees—Note 3(a,c) 117,690 Loan commitment fees—Note 2 23,050 Interest expense—Note 2 1,640 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (117,690 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 90,923,872 Net realized gain (loss) on financial futures 6,574,281 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 139,011,157 Net unrealized appreciation (depreciation) on financial futures (2,128,673 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 22,356,170 15,937,322 Net realized gain (loss) on investments 97,498,153 99,878,176 Net unrealized appreciation (depreciation) on investments 136,882,484 63,029,624 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (16,507,502 ) (19,304,456 ) Net realized gain on investments (95,407,774 ) (33,758,375 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 659,785,718 783,432,779 Dividends reinvested 104,048,555 49,197,626 Cost of shares redeemed (715,818,898 ) (857,363,779 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,302,142,836 2,201,093,919 End of Period Undistributed investment income—net 16,870,804 11,022,136 Capital Share Transactions (Shares): Shares sold 23,482,292 27,510,306 Shares issued for dividends reinvested 4,045,898 1,753,164 Shares redeemed (25,597,510 ) (30,150,682 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 27.46 25.98 20.66 18.95 33.19 Investment Operations: Investment income—net a .26 .18 .25 .26 .31 Net realized and unrealized gain (loss) on investments 2.72 1.91 5.31 2.73 (11.42 ) Total from Investment Operations 2.98 2.09 5.56 2.99 (11.11 ) Distributions: Dividends from investment income—net (.20 ) (.22 ) (.24 ) (.32 ) (.35 ) Dividends from net realized gain on investments (1.14 ) (.39 ) — (.96 ) (2.78 ) Total Distributions (1.34 ) (.61 ) (.24 ) (1.28 ) (3.13 ) Net asset value, end of period 29.10 27.46 25.98 20.66 18.95 Total Return (%) 11.51 8.00 27.05 17.89 (36.64 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .92 .64 1.07 1.45 1.16 Portfolio Turnover Rate 12.76 19.40 14.15 21.72 24.48 Net Assets, end of period ($ x 1,000) 2,494,980 2,302,143 2,201,094 1,758,165 1,581,926 a Based on average shares outstanding at each month end. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to match the performance of the Standard & Poor’s ® MidCap 400 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. 28 U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,411,779,560 — — Equity Securities— Foreign Common Stocks † 11,905,291 — — Mutual Funds 207,030,026 — — U.S. Treasury — 3,064,592 — Liabilities ($) Other Financial Instruments: Financial Futures †† (1,512,608 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s 30 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012,The Bank of New York Mellon earned $461,742 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011($) Purchases ($) Sales ($) 10/31/2012($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,834,109 452,275,394 397,098,341 67,011,162 2.7 Dreyfus Institutional Cash Advantage Fund 126,214,503 555,785,314 541,980,953 140,018,864 5.6 Total 138,048,612 939,079,294 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $20,967,888, undistributed capital gains $89,391,593 and unrealized appreciation $442,682,509. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $18,118,885 and $19,304,456 and long-term capital gains $93,796,391 and $33,758,375, respectively. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclo- 32 sure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012, was approximately $139,000 with a related weighted average annualized interest rate of 1.18%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses.The Manager has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $117,690. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, the fund was charged $6,060,549 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $529,426 and Shareholder Services Plan fees $529,426, which are offset against an expense reimbursement currently in effect in the amount of $13,492. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 34 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2012, amounted to $301,400,568 and $397,361,495, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Equity financial futures 65,648,058 At October 31, 2012, the cost of investments for federal income tax purposes was $2,191,096,960; accordingly, accumulated net unrealized appreciation on investments was $442,682,509, consisting of $643,833,328 gross unrealized appreciation and $201,150,819 gross unrealized depreciation. NOTE 5—Pending Legal Matters: The fund and several hundred other entities and individuals have been named as defendants in an adversary proceeding pending in the United States Bankruptcy Court for the Southern District of New York (Weisfelner, as Trustee of the LB Creditor Trust v. Fund 1, et al.,Adv. Pro. No. 10-04609).The complaint alleges that payments made to shareholders of Lyondell Chemical Company (“Lyondell”) in connection with the acquisition of Lyondell by Basell AF S.C.A. in a cash-out merger in or around December, 2007 constitute constructive or intentional “fraudulent transfers” under applicable state law and seeks to recover from the former Lyondell shareholders the payments received for the shares. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcome of the pending litigation. Consequently, at this time, management is unable to estimate the possible loss that may result. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Midcap Index Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Midcap Index Fund, Inc., including the statements of investments and financial futures, as of October 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Midcap Index Fund, Inc. at October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended October 31, 2012 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $18,118,885 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. Also, the fund hereby designates $1.1109 per share as a long-term capital gain and $.0188 per share as a short-term capital gain distribution paid on December 28, 2011 and also designates $.0134 per share as a long-term capital gain and $.0005 per share as a short-term capital gain distribution paid on March 27, 2012. 38 PROXY RESULTS (Unaudited) The fund held a special meeting of shareholders on August 3, 2012. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board members: Lynn Martin † 36,779,814 872,866 Robin A. Melvin † 36,931,917 720,763 Philip L. Toia † 36,695,504 957,176 † Each new Board Member’s term commenced on September 1, 2012. In addition Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the fund. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1989) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1996) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 40 Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) 42 The Fund 43 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 30,312 in 2011 and $30,857 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2011 and $6,000 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,742 in 2011 and $3,538 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $876 in 2011 and $2,046 in 2012. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $18,299,198 in 2011 and $47,346,640 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9.Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2012 By: /s/ James Windels James Windels, Treasurer Date: December 19, 2012 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
